Mr. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Cabbiebs, § 16*—duty to furnish suitable cars. It is the duty of a carrier to furnish cars suitable for the transportation of the commodity for which they were ordered. 2. Cabbiebs, § 16*—when not duty of shipper to furnish grain doors. Where cars are ordered of a carrier for the shipment of grain and the cars furnished are without grain doors, it is not the duty of the shipper to furnish the grain doors himself in order to lessen the loss which might result from a delay in furnishing cars equipped with such doors. 3. Cabbiebs, § 20*—when instruction as damages for delay in furnishing cars incorrect. In an action against a carrier for damages resulting from a delay in furnishing cars, an instruction that the measure of damages is the difference between the market value at the point of shipment at the time the cars should have been furnished and the market price when the cars were actually furnished, held incorrect as confining the market price to that prevailing at the point of shipment. 4. Appeal and eebob, § 1241*—when appellant cannot complain of his adversary’s instruction. Appellant cannot complain of his adversary’s instruction as to the measure of damages where his own given instruction announced the same rule.